Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on September 1, 2022 is acknowledged.  The traversal is on the ground(s) that the species are not mutually exclusive. Upon further consideration, the Examiner agrees and the restriction requirement mailed on July 1, 2022 is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fulop et al. (US 2018/0162013 A1, hereinafter Fulop) in view of Wetzel et al. (US 2016/0281267 A1, hereinafter Wetzel).
Regarding Claims 1-19, Fulop teaches a filament and fused filament fabrication method of printing a part with the filament wherein the filament comprises a powder primary material that can be a ceramic or metal, and a binder -- even multiple binders – that are polymers (per [0115 for instance), and wherein in the case of multiple binders the polymer is insoluble in solvent (per [0183] for instance), thus at least suggesting the second binder not be water soluble or alcohol soluble, and thus also at least suggesting that the first binder is substantially free of the primary material. Additionally, the fabricated component made is sintered to finish the part (per [0007], for example).
Fulop further teaches in Figure 8C a ringed configuration in which the primary material and binder are concentrically arranged such that is not clear whether either of the two circular components should be considered to be distributed in a pattern having a first cross-sectional geometry differing from the cross-sectional geometry of the circular filament. 
However, Wetzel in analogous art pertaining to 3D printing, teaches throughout the disclosure that including such differing cross-sections as shown in Figure 1A (a ring shape with gaps, but still a ring shape), 3A (cross shape), and 4A (irregular pattern) allow for more precise control of binding performance.
Therefore it would have been obvious to apply Wetzel to Fulop and incorporate such cross-sections for more precise control of binding performance, with the variety of shapes already disclosed making clear that many shapes can work, and thus a regular polygon shape would be one of a finite and predictable other shapes that would be obvious to try.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743